         Case 8:20-cv-01936-PWG Document 19 Filed 07/20/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                                DISTRICT OF MARYLAND



ASHLEY ALBERT, et al.,                                    Civil Action No. 8:20-CV-01936-
                                                          PWG
                             Plaintiffs,


       v.                                                 NOTICE OF APPEARANCE


GLOBAL TEL*LINK CORP., et al.,

                             Defendants.




TO THE CLERK AND ALL PARTIES OF RECORD:

       Please enter the appearance of Rosa Evergreen, a member in good standing of the bar of

this Court, on behalf of defendant Global Tel*Link Corporation. I certify that I am admitted to

practice in this Court.




July 20, 2020

                                           By:   /s/ Rosa Evergreen
                                                 Rosa Evergreen, Bar No. 19610
                                                 ARNOLD & PORTER KAYE SCHOLER LLP
                                                 601 Massachusetts Ave, NW
                                                 Washington, DC 20001-3743
                                                 Tel: 202-942-5000
                                                 Fax: 202-942-5999
                                                 rosa.evergreen@arnoldporter.com
